                    Case 4:20-cv-05640-YGR Document 143 Filed 11/02/20 Page 1 of 17


            1    RACHELE R. BYRD (190634)                        PAUL J. RIEHLE (SBN 115199)
                 BRITTANY N. DEJONG (258766)                     paul.riehle@faegredrinker.com
            2    WOLF HALDENSTEIN ADLER                          FAEGRE DRINKER BIDDLE &
                 FREEMAN & HERZ LLP                              REATH LLP
            3    750 B Street, Suite 1820                        Four Embarcadero Center, 27th Floor
                 San Diego, CA 92101                             San Francisco, CA 94111
            4    Telephone: 619/239-4599                         Telephone: (415) 591-7500
                 Facsimile: 619/234-4599                         Facsimile: (415) 591-7510
            5    byrd@whafh.com
                 dejong@whafh.com                                CHRISTINE A. VARNEY (pro hac vice)
            6                                                    cvarney@cravath.com
                 MARK C. RIFKIN (pro hac vice)                   KATHERINE B. FORREST (pro hac
            7    MATTHEW M. GUINEY (pro hac vice)                vice)
                 WOLF HALDENSTEIN ADLER                          kforrest@cravarth.com
            8    FREEMAN & HERZ LLP                              GARY A. BORNSTEIN (pro hac vice)
                 270 Madison Avenue                              gbornstein@cravarth.com
            9    New York, NY 10016                              YONATAN EVEN (pro hac vice)
                 Telephone: 212/545-4600                         yeven@cravath.com
          10     Facsimile: 212/545-4677                         LAUREN A. MOSKOWITZ (pro hac
                 rifkin@whafh.com                                vice)
          11     guiney@whafh.com                                lmoskowitz@cravath.com
                                                                 M. BRENT BYARS (pro hac vice)
          12     Interim Class Counsel for the                   mbyars@cravath.com
                 Consumer Plaintiffs                             CRAVATH, SWAINE & MOORE
          13                                                     LLP
                 STEVE W. BERMAN (pro hac vice)                  825 Eighth Avenue
          14     ROBERT F. LOPEZ (pro hac vice)                  New York, New York 10019
                 HAGENS BERMAN SOBOL                             Telephone: (212) 474-1000
          15     SHAPIRO LLP                                     Facsimile: (212) 474-3700
                 1301 Second Ave., Suite 2000
          16     Seattle, WA 98101                               Attorneys for Epic Games, Inc.
                 Telephone: (206) 623-7292
          17     Facsimile: (206) 623-0594                       THEODORE J. BOUTROUS JR. (SBN
                 steve@hbsslaw.com                               132099) tboutrous@gibsondunn.com
          18     robl@hbsslaw.com                                RICHARD J. DOREN (SBN 124666)
                                                                 rdoren@gibsondunn.com
          19     SHANA E. SCARLETT (SBN 217895)                  DANIEL G. SWANSON (SBN 116556)
                 BENJAMIN J. SIEGEL (SBN 256260)                 dswanson@gibsondunn.com
          20     HAGENS BERMAN SOBOL                             JAY P. SRINIVASAN (SBN 181471)
                 SHAPIRO LLP                                     jsrinivasan@gibsondunn.com
          21     715 Hearst Avenue, Suite 202C                   GIBSON, DUNN & CRUTCHER LLP
                 Berkeley, CA 94710                              333 South Grand Avenue
          22     Telephone: (510) 725-3000                       Los Angeles, CA 90071-3197
                 Facsimile: (510) 725-3001                       Telephone: 213.229.7000
          23     shanas@hbsslaw.com                              Facsimile: 213.229.7520
                 bens@hbsslaw.com
          24                                                     Attorneys for Defendant Apple Inc.
                 Interim Class Counsel for the
          25     Developer Plaintiffs
          26     [Additional counsel appear on signature page]

          27

          28

Gibson, Dunn &
Crutcher LLP         JOINT STIPULATION AND [PROPOSED] ORDER RE: ELECTRONICALLY STORED INFORMATION
                                CASE NOS. 4:11-CV-06714-YGR, 4:19-CV-03074-YGR; 4:20-cv-05640-YGR
                     Case 4:20-cv-05640-YGR Document 143 Filed 11/02/20 Page 2 of 17


            1                                 UNITED STATES DISTRICT COURT
            2                                NORTHERN DISTRICT OF CALIFORNIA
            3                                         OAKLAND DIVISION
            4    In re Apple iPhone Antitrust Litigation         CASE NO. 4:11-cv-06714-YGR
            5

            6    DONALD R. CAMERON, ET AL.,                      CASE NO. 4:19-cv-03074-YGR
                              Plaintiffs,
            7
                        v.
            8
                 APPLE INC.,
            9                  Defendant.
                 EPIC GAMES, INC.,                               CASE NO. 4:20-cv-05640-YGR
          10               Plaintiff,
                                                                 ORDER GRANTING JOINT
          11            v.                                       STIPULATION AND [PROPOSED]
                                                                 ORDER RE: DISCOVERY OF
          12     APPLE INC.,                                     ELECTRONICALLY STORED
                                Defendant.                       INFORMATION
          13

          14                                                     Hon. Yvonne Gonzalez Rogers
          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28
                                                             2
Gibson, Dunn &
Crutcher LLP         JOINT STIPULATION AND [PROPOSED] ORDER RE: ELECTRONICALLY STORED INFORMATION
                                CASE NOS. 4:11-CV-06714-YGR, 4:19-CV-03074-YGR; 4:20-cv-05640-YGR
                      Case 4:20-cv-05640-YGR Document 143 Filed 11/02/20 Page 3 of 17


            1           Plaintiffs and Defendant Apple Inc. (“Apple”) (collectively, “the Parties”, and individually, a
            2    “Party”) submit the following protocol to govern discovery of electronically stored information (“ESI”)
            3    in this action. This protocol (hereinafter “protocol” or “ESI Protocol”) will serve as a supplement to
            4    the Federal Rules of Civil Procedure, this Court’s Guidelines for the Discovery of ESI, and any other
            5    applicable orders and rules.
            6    1.     Liaison
            7           The Parties will identify liaisons to each other who are and will be knowledgeable about and
            8    responsible for discussing their respective ESI. Each e-discovery liaison will be, or have access to
            9    those who are, knowledgeable about the technical aspects of e-discovery, including the location,
          10     nature, accessibility, format, collection, search methodologies, and production of ESI in this matter.
          11     The Parties will rely on the liaisons, as needed, to confer about ESI and to help resolve disputes
          12     without court intervention.
          13     2.     Search
          14            The Parties will meet and confer about methods to search ESI in order to identify ESI that is
          15     subject to production in discovery and filter out ESI that is not subject to discovery. The Parties
          16     agree that such methods may include the appropriate use of Technology Assisted Review (“TAR”).
          17     Any Party may propose to use search terms. In the event of such a proposal, the Parties shall meet
          18     and confer via counsel as to the protocol and details for the use of search terms in the proposed
          19     manner. No Party shall use search terms on a corpus of potentially responsive documents and then
          20     use TAR on the documents identified by the preceding use of search terms to exclude documents
          21     from review. The following sources of data are presumptively not discoverable and not reasonably
          22     accessible, but will be searched for good cause shown:
          23                     1. backup systems and/or tapes used for disaster recovery;
          24                     2. systems, server and network logs;
          25                     3. systems no longer in use that cannot be accessed.
          26                     4. automatically saved interim versions of documents and emails;
          27                     5. deleted, slack, fragmented, or other data accessible only by forensics;
          28
                                                                    3
Gibson, Dunn &
Crutcher LLP          JOINT STIPULATION AND [PROPOSED] ORDER RE: ELECTRONICALLY STORED INFORMATION
                                 CASE NOS. 4:11-CV-06714-YGR, 4:19-CV-03074-YGR; 4:20-cv-05640-YGR
                      Case 4:20-cv-05640-YGR Document 143 Filed 11/02/20 Page 4 of 17


            1                   6. random access memory (RAM), temporary files, or other ephemeral data that are
            2                       difficult to preserve without disabling the operating system;
            3                   7. on-line access data such as temporary internet files, history, cache, and cookies;
            4                   8. dynamic fields of databases or log files that are not retained in the usual course
            5                       of business; and
            6                   9. data in metadata fields that are frequently updated automatically, such as last
            7                       opened dates.
            8    3.     Unsearchable ESI
            9           ESI that has been identified as potentially responsive and for which searching is
          10     fundamentally ineffective, including images, audio files, or otherwise unsearchable ESI documents,
          11     must be reviewed without culling that relies primarily on text. However, if unsearchable ESI is part
          12     of a responsive, non-privileged family, then the unsearchable ESI does not need to be reviewed to
          13     the extent it is already included in the family-complete production.
          14     4.     Family Groups
          15            A “family” refers to an email with its attachments or a document that has embedded material
          16     that is “attached” to the document after processing and extracting all the materials. Parent-child
          17     relationships (the association between a document and its attachments) will be preserved through the
          18     production of an appropriate metadata field. If any member of a family group is determined to be
          19     responsive to a Party’s document requests, then all members of that group must also be considered
          20     subject to production.
          21     5.     Document Production Format for Documents Existing in Electronic Format
          22            Except as otherwise provided for in this Stipulation, all documents existing in electronic format
          23     shall be imaged and produced in TIFF/JPG or PDF format with corresponding text in accordance with
          24     the provisions contained herein. If particular documents warrant a different format, the Parties will
          25     cooperate to arrange for the mutually acceptable production of such documents. The Parties agree not
          26     to degrade the searchability of documents as part of the document production process. Notwithstanding
          27     the foregoing and any other provision in this protocol, a Party may produce any or all documents in
          28     native format as they exist in the ordinary course of business.
                                                                    4
Gibson, Dunn &
Crutcher LLP          JOINT STIPULATION AND [PROPOSED] ORDER RE: ELECTRONICALLY STORED INFORMATION
                                 CASE NOS. 4:11-CV-06714-YGR, 4:19-CV-03074-YGR; 4:20-cv-05640-YGR
                      Case 4:20-cv-05640-YGR Document 143 Filed 11/02/20 Page 5 of 17


            1           A.      Metadata Fields
            2           Load files should include, where applicable, the information listed in the Table of Metadata
            3    Fields, attached as Exhibit A. However, the Parties are not obligated to include metadata for any
            4    document that does not contain such metadata in the original if it is not possible to automate the creation
            5    of metadata when the document is collected, with the exception of the following: BegBates, EndBates,
            6    BegAttach, EndAttach, Pages, NativeLink (for native files only), ProdVol, Custodian, All Custodian,
            7    FileType, Time Zone, Redacted, and Confidentiality. The metadata file shall be delimited according
            8    to the following characters:
            9           Delimiter = ¶ (ASCII:020)
          10            Text-Qualifier = þ (ASCII:254)
          11            New Line = ® (ASCII:174)
          12            Multi-value delimiter - ; (ASCII Code 059)
          13            B.      Load Files
          14            For each document, a delimited text file (DAT) containing metadata described in Exhibit A and
          15     an image load file (OPT) for TIFF/JPG images shall be provided. The text file name shall be the same
          16     as the Bates number of the first page of the document; do not include OCR or extracted text within a
          17     DAT file. The DAT file should be in Unicode (UTF8) format.
          18            C.      Images
          19            Images may be produced as either single page Group IV TIFFs, color JPGs, or PDFs. Images
          20     may be produced in black & white, except that a Party may request color images where color is
          21     reasonably necessary to their comprehension or use, and such request shall not unreasonably be
          22     denied. Each image shall be named according to a unique corresponding Bates number associated
          23     with the document. Each image shall be branded according to the Bates number and the agreed upon
          24     confidentiality designation. All documents that contain comments, deletions and revision marks
          25     (including the identity of the person making the deletion or revision and the date and time thereof),
          26     speaker notes or other user-entered data that the source application can display to the user will be
          27     processed such that all that data is visible in the Image File to the extent reasonably feasible.
          28
                                                                      5
Gibson, Dunn &
Crutcher LLP          JOINT STIPULATION AND [PROPOSED] ORDER RE: ELECTRONICALLY STORED INFORMATION
                                 CASE NOS. 4:11-CV-06714-YGR, 4:19-CV-03074-YGR; 4:20-cv-05640-YGR
                      Case 4:20-cv-05640-YGR Document 143 Filed 11/02/20 Page 6 of 17


            1            D.       Native Files
            2                     i.     Any native files (for example, Excel and Numbers files) produced shall have a
            3    Bates-numbered slip sheet stating the documents have been produced in native format. Native files
            4    shall be produced with the extracted text and applicable metadata fields.
            5                     ii.    Spreadsheets (e.g. Excel, Google Sheets and Numbers) will be produced in
            6    native format.
            7                     iii.   Presentations (e.g., PowerPoint and Keynote) will be produced in native or
            8    TIFF/JPG or PDF format.
            9                     iv.    Audio and video files may be produced in native format or, for good cause, by
          10     transcription in TIFF/JPG or PDF format.
          11                      v.     Delimited text files (e.g. comma-separated value (.csv) files and tab-separated
          12     value (.tsv) files) will be produced in native format.
          13                      vi.    For any other types of documents, the Parties will meet and confer to discuss
          14     requests for the production of files in native format, on a case-by-case basis. Notwithstanding any
          15     production permitted under this order in non-native format, where the production of the native file is
          16     reasonably necessary to the document’s comprehension or use, a request for the native file shall not
          17     unreasonably be denied.
          18                      vii.   If the Parties are unable to reach agreement with regard to requests for
          19     additional documents in native-file format, the Parties reserve the right to seek relief from the Court.
          20             E.       Text files.
          21             A single multi-page text file shall be provided for each document, and the filename should
          22     match the first bates number of the document. Text must be extracted directly from the native
          23     electronic file of ESI unless the document requires redaction, is a scanned hardcopy document, is an
          24     image file, or is any other native electronic file that does not contain text to extract (e.g., non-searchable
          25     PDFs), in which case searchable text shall be created using OCR. Text files shall not contain the Bates
          26     number or Confidentiality Designation. A commercially acceptable technology for optical character
          27     recognition (“OCR”) shall be used.
          28
                                                                       6
Gibson, Dunn &
Crutcher LLP          JOINT STIPULATION AND [PROPOSED] ORDER RE: ELECTRONICALLY STORED INFORMATION
                                 CASE NOS. 4:11-CV-06714-YGR, 4:19-CV-03074-YGR; 4:20-cv-05640-YGR
                      Case 4:20-cv-05640-YGR Document 143 Filed 11/02/20 Page 7 of 17


            1           F.      De-duplication
            2                   i.    To the extent exact duplicate documents reside within a Party’s ESI data set, the
            3    Party shall produce only a single, de-duplicated copy of a responsive document. “Exact duplicate”
            4    shall mean documents with the same content hash values or determined to be exact duplicates by
            5    another reliable method.
            6                   ii.   A producing Party shall de-duplicate documents across designated custodians and
            7    populate a field of data that identifies each designated custodian who had a copy of the produced
            8    document (the “Custodian” field). Such de-duplicated documents shall be deemed produced from the
            9    custodial files of each such identified custodian for all purposes in this litigation, including for use at
          10     deposition and trial. A producing Party shall use a uniform description of a particular custodian across
          11     productions.
          12                    iii. No Party shall identify and/or eliminate duplicates by manual review.
          13                    iv. Hard-Copy Documents shall not be eliminated as duplicates of ESI.
          14                    v.    If a newly identified custodian has been added following an initial production of
          15     documents, and that custodian is included on documents already produced, the producing Party also
          16     shall provide an overlay file to allow the receiving Party to update the “Custodian” field. The overlay
          17     file shall include all custodians listed in the “Custodian” field in prior productions and any custodians
          18     newly identified in the current supplemental production.
          19            G.      Embedded Objects
          20            Where reasonably feasible, non-image files embedded within other documents will be extracted
          21     as separate documents and treated like attachments to the document in which they were embedded.
          22     Image files embedded within documents, such as signature blocks, need not be extracted as separate
          23     documents.
          24            H.      Compressed Files
          25            Compression file types (e.g., .CAB, .GZ, .RAR, .TAR, .Z., .ZIP, etc.) shall be decompressed in
          26     a manner that ensures a container within a container is decompressed into the lowest uncompressed
          27     element resulting in individual files. The container file itself shall not be produced.
          28
                                                                     7
Gibson, Dunn &
Crutcher LLP          JOINT STIPULATION AND [PROPOSED] ORDER RE: ELECTRONICALLY STORED INFORMATION
                                 CASE NOS. 4:11-CV-06714-YGR, 4:19-CV-03074-YGR; 4:20-cv-05640-YGR
                      Case 4:20-cv-05640-YGR Document 143 Filed 11/02/20 Page 8 of 17


            1            I.      Redactions
            2            The Parties may redact information that is (1) privileged or protected from discovery as work
            3    product or by reason of any other applicable privilege or immunity, (2) protected personal information
            4    subject to non-disclosure obligations imposed by governmental authorities, law, or regulation, or (3)
            5    information about unannounced hardware products that are still in active development. If a file that
            6    originates in ESI needs to be redacted before production, the file will be rendered in TIFF/JPG or PDF,
            7    and the TIFF/JPG or PDF will be redacted and produced. The producing Party will provide searchable
            8    OCR text for those portions of the document that have not been redacted, including all hidden content.
            9    If documents are produced with redactions, an electronic copy of the original, unredacted document
          10     shall be securely preserved in such a manner so as to preserve without modification, alteration or
          11     addition the content of such document including any metadata therein.
          12             J.      Bates Numbering
          13             The BegBates and EndBates fields should be populated for all documents sequentially within a
          14     given document, between documents, and across the production sets. These fields should not be blank
          15     under any circumstance.
          16             The producing Party will brand all TIFF/JPG or PDF images in the lower right-hand corner
          17     with their corresponding Bates numbers, using a consistent font type and size. The producing Party
          18     will brand all TIFF/JPG or PDF images in the lower left-hand corner with the appropriate
          19     confidentiality designations in accordance with the Protective Order in this matter. Each responsive
          20     document produced in native format will have its Bates number and confidentiality designation
          21     identified in the filename of the native file.
          22             K.      Production Media
          23             The producing Party shall provide the production data via SFTP, CDs, DVDs, or external hard
          24     drives, or by way of other electronic transfer, as between accounts at a cloud provider (subject to prior
          25     agreement with the requesting Party), as appropriate. For any production exceeding five (5) terabytes
          26     in size, the producing Party shall reasonably confer with the requesting Party about the means of
          27     transmittal or production before undertaking it. The producing Party shall encrypt the production data,
          28     and the producing Party shall forward the password to decrypt the production data separately from the
                                                                    8
Gibson, Dunn &
Crutcher LLP          JOINT STIPULATION AND [PROPOSED] ORDER RE: ELECTRONICALLY STORED INFORMATION
                                 CASE NOS. 4:11-CV-06714-YGR, 4:19-CV-03074-YGR; 4:20-cv-05640-YGR
                      Case 4:20-cv-05640-YGR Document 143 Filed 11/02/20 Page 9 of 17


            1    CD, DVD, external drive or SFTP to which the production data is saved. Each piece of Production
            2    Media shall identify a production number corresponding to the production volume (e.g., “VOL001,”
            3    “VOL002”), as well as the volume of the material in that production (e.g. “-001,” “-002”). Each piece
            4    of Production Media shall also identify: (1) the producing Party’s name; (2) the production date; (3)
            5    the Bates Number range of the materials contained on the Production Media; and (4) the set(s) of
            6    requests for production for which the documents are being produced.
            7    6.      Document Production Format for Documents Existing in Hardcopy
            8            All documents that are hardcopy or paper files shall be scanned and produced in TIFF/JPG or
            9    PDF files with the Optical Character Recognition (OCR)-acquired text files, with unique Bates number
          10     per page, consistent with the load file and Bates numbering requirements above. If a hardcopy or paper
          11     file has any notes affixed to them, the file should be scanned and produced with the notes as well as
          12     without the notes, and will be treated as the same document. A Party shall treat documents that are
          13     stapled or clipped together, or that otherwise clearly appear to be a single document, as a single
          14     document. Otherwise, a Party shall treat hardcopy documents as distinct documents.
          15     7.      Instant Messages
          16           To the extent instant messages (e.g., Slack, Jabber, Google Chat) or text messages (e.g., SMS,
          17     iMessage) are produced for any custodian, a Party shall take reasonable steps to produce such
          18     messages in a manner that preserves the context of the communication by producing messages
          19     occurring before or after a given message pertaining to the same topic.
          20     8.      Requests for Hi-Resolution or Color Documents
          21             The Parties agree to respond to reasonable and specific requests for the production of higher
          22     resolution or color images. Nothing in this Stipulation shall preclude a producing Party from objecting
          23     to such requests as unreasonable in number, timing or scope, provided that a producing Party shall not
          24     object if the document as originally produced is illegible or difficult to read. The producing Party shall
          25     have the option of responding by producing a native-file version of the document. If a dispute arises
          26     with regard to requests for higher resolution or color images, the Parties will meet and confer in good
          27     faith to try to resolve it.
          28
                                                                     9
Gibson, Dunn &
Crutcher LLP          JOINT STIPULATION AND [PROPOSED] ORDER RE: ELECTRONICALLY STORED INFORMATION
                                 CASE NOS. 4:11-CV-06714-YGR, 4:19-CV-03074-YGR; 4:20-cv-05640-YGR
                       Case 4:20-cv-05640-YGR Document 143 Filed 11/02/20 Page 10 of 17


            1    9.      Foreign Language Documents
            2            All documents shall be produced in their original language. Where a requested document exists
            3    in a foreign language and the producing Party also has an English-language version of that document
            4    that it prepared for non-litigation purposes prior to filing of the lawsuit, the producing Party shall
            5    produce both the original document and all English-language versions. Nothing in this agreement shall
            6    require a producing Party to prepare a translation, certified or otherwise, for foreign language
            7    documents that are produced in discovery.
            8    10.     Re-productions
            9            Notwithstanding any provisions to the contrary, documents that are re-produced in whole or
          10     in part from the production files of another litigation, arbitration, government inquiry, or other matter
          11     may be produced in the same manner and form as originally produced in the other matter, provided
          12     however that a Party will re-produce documents in a different format if requested by a Party and
          13     reasonably necessary to the document’s comprehension or use. For the avoidance of doubt, this ESI
          14     Protocol is a forward-looking document; nothing in this Order shall require the re-production of any
          15     production previously made in any of the Actions, and this Order has no bearing on any dispute
          16     regarding a production made before it was entered.
          17     11.     Privilege and Documents Protected From Discovery
          18             No producing Party intends to waive any rights or protections pursuant to privacy,
          19     confidentiality, attorney-client privilege, attorney work product, and any other privileges, protections,
          20     or objections to discovery. The Parties preserve all such rights, protections, and privileges.
          21             Pursuant to Fed. R. Evid. 502(d), the production of a privileged or work-product-protected
          22     document is not a waiver of privilege or protection from discovery in this case or in any other federal
          23     or state proceeding, consistent with the Protective Orders entered in the actions. (Epic Games, Inc. v.
          24     Apple Inc., No. 20-cv-05640-YGR, ECF No. 112; In re Apple iPhone Antitrust Litigation, No. 4:11-
          25     cv-06714-YGR, ECF No. 199; Donald R. Cameron, et al. v. Apple Inc., No. 4:19-cv-03074-YGR, ECF
          26     No. 85).
          27

          28
                                                                    10
Gibson, Dunn &
Crutcher LLP           JOINT STIPULATION AND [PROPOSED] ORDER RE: ELECTRONICALLY STORED INFORMATION
                                  CASE NOS. 4:11-CV-06714-YGR, 4:19-CV-03074-YGR; 4:20-cv-05640-YGR
                       Case 4:20-cv-05640-YGR Document 143 Filed 11/02/20 Page 11 of 17


            1    12.     Privilege Logs
            2            Documents withheld from discovery on the basis of privilege will be described on a log
            3    containing information sufficient to enable the receiving Party to evaluate the claims made, including
            4    the following information: Custodian, From, To, CC, BCC, Subject, Date and Time, Basis for
            5    Withholding (e.g., Attorney-Client Communication), and Document Description. The privilege log
            6    may be generated, in part, using available metadata, including the date and time sent; author/recipient
            7    or to/from/cc names; a description of the document; and the privilege claimed. Should the available
            8    metadata provide insufficient information for the purpose of evaluating the privilege claim asserted,
            9    the producing Party shall include the unaccounted for fields in the privilege log, to the extent such
          10     fields are ascertainable from the face of the document. Privilege logs should be produced within forty-
          11     five days of the date of the withholding of such documents from production, or by January 6, 2021,
          12     whichever is earlier. Challenges to documents withheld for privilege may be made after this deadline
          13     notwithstanding that any deadline for Party document discovery has passed. Parties must identify
          14     lawyers on their privilege logs in one of two ways: (1) they may provide the other Parties with a list
          15     with the privilege log that names the lawyers on the list, identifying whether they are in-house or
          16     external counsel, or (2) they may designate in-house attorney names with an asterisk, and designate
          17     outside counsel attorney names with a double asterisk. To the extent attorneys are not identified in the
          18     above fields, they shall be identified in the Description or in a separate field.            Privileged
          19     communications concerning the litigation that include trial counsel attorney names in the To, From or
          20     CC fields that post-date the filing of the consumer complaint on December 29, 2011, need not be
          21     included on the privilege log. A single document containing multiple email messages (i.e., in an email
          22     chain) may be logged as a single entry. A Party is not required to log redacted documents provided
          23     that a metadata field is provided indicating which documents are redacted, and provided that the Party
          24     agrees to respond to reasonable requests for additional information regarding the basis for redactions
          25     on specific documents where the basis is unclear from the document itself.
          26     13.     Document Preservation
          27             The Parties have discussed their preservation obligations and agree that preservation of
          28     potentially relevant ESI will be consistent with their obligations set forth in Federal Rule of Civil
                                                                   11
Gibson, Dunn &
Crutcher LLP           JOINT STIPULATION AND [PROPOSED] ORDER RE: ELECTRONICALLY STORED INFORMATION
                                  CASE NOS. 4:11-CV-06714-YGR, 4:19-CV-03074-YGR; 4:20-cv-05640-YGR
                       Case 4:20-cv-05640-YGR Document 143 Filed 11/02/20 Page 12 of 17


            1    Procedure 26. The parties represent that they have issued litigation hold notices to individuals whom
            2    they reasonably believe to possess relevant documents. The Parties represent that they have taken
            3    reasonable and proportionate steps to suspend or modify regular or automatic policies or practices that
            4    would result in the loss of relevant documents. The Parties shall have a continuing obligation to
            5    identify sources of relevant documents and to take reasonable and proportionate steps to preserve them.
            6    14.     No Waiver
            7            Matters not addressed in this protocol shall not be deemed waived. Rather, any such matters
            8    shall be addressed by the Parties at a later time through additional meeting and conferring, and, if
            9    necessary, submitted to the Court for resolution.
          10     15.     Modification
          11             This Stipulated Order may be modified by a Stipulated Order of the Parties or by the Court for
          12     good cause shown.
          13

          14

          15

          16

          17

          18

          19     IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
          20     Dated: October 28, 2020               By:    /s/ Jay P. Srinivasan
          21                                                  GIBSON, DUNN & CRUTCHER LLP
                                                              Theodore J. Boutrous, Jr.
          22                                                  Richard J. Doren
                                                              Daniel G. Swanson
          23                                                  Mark A. Perry
                                                              Veronica S. Lewis
          24                                                  Cynthia E. Richman
                                                              Jay P. Srinivasan
          25                                                  Ethan D. Dettmer
                                                              Eli M. Lazarus
          26
                                                              Attorneys for Defendant APPLE INC.
          27

          28
                                                                     12
Gibson, Dunn &
Crutcher LLP           JOINT STIPULATION AND [PROPOSED] ORDER RE: ELECTRONICALLY STORED INFORMATION
                                  CASE NOS. 4:11-CV-06714-YGR, 4:19-CV-03074-YGR; 4:20-cv-05640-YGR
                     Case 4:20-cv-05640-YGR Document 143 Filed 11/02/20 Page 13 of 17


            1    Dated: October 28, 2020       By:    /s/ Rachele R. Byrd
            2                                         WOLF HALDENSTEIN ADLER
                                                         FREEMAN & HERZ LLP
            3                                         RACHELE R. BYRD (190634)
                                                      BRITTANY N. DEJONG (258766)
            4                                         750 B Street, Suite 1820
                                                      San Diego, CA 92101
            5                                         Telephone: 619/239-4599
                                                      Facsimile: 619/234-4599
            6
                                                      WOLF HALDENSTEIN ADLER
            7                                           FREEMAN & HERZ LLP
                                                      MARK C. RIFKIN (pro hac vice)
            8                                         MATTHEW M. GUINEY (pro hac vice)
                                                      270 Madison Avenue
            9                                         New York, New York 10016
                                                      Telephone: 212/545-4600
          10                                          Facsimile: 212/545-4677
                                                      Consumer Plaintiffs’ Interim Class Counsel
          11

          12     DATED: October 28, 2020       By:    /s/ Steve W. Berman

          13                                          HAGENS BERMAN SOBOL SHAPIRO LLP
                                                      Steve W. Berman (pro hac vice)
          14                                          Robert F. Lopez (pro hac vice)
                                                      1301 Second Ave., Suite 2000
          15                                          Seattle, WA 98101
                                                      Telephone: (206) 623-7292
          16                                          Facsimile: (206) 623-0594
                                                      steve@hbsslaw.com
          17                                          robl@hbsslaw.com

          18                                          Shana E. Scarlett (SBN 217895)
                                                      HAGENS BERMAN SOBOL SHAPIRO LLP
          19                                          715 Hearst Avenue, Suite 202
                                                      Berkeley, CA 94710
          20                                          Telephone: (510) 725-3000
                                                      Facsimile: (510) 725-3001
          21                                          shanas@hbsslaw.com

          22                                          Developer Plaintiffs’ Interim Class Counsel

          23

          24

          25

          26

          27

          28
                                                          13
Gibson, Dunn &
Crutcher LLP         JOINT STIPULATION AND [PROPOSED] ORDER RE: ELECTRONICALLY STORED INFORMATION
                                CASE NOS. 4:11-CV-06714-YGR, 4:19-CV-03074-YGR; 4:20-cv-05640-YGR
                    Case 4:20-cv-05640-YGR Document 143 Filed 11/02/20 Page 14 of 17


                       Dated: October 28, 2020     By:    /s/ Gary A. Bornstein
            1
                                                         Gary A. Bornstein
            2
                                                         CRAVATH, SWAINE & MOORE LLP
            3                                            Christine Varney (pro hac vice)
                                                         Katherine B. Forrest (pro hac vice)
            4                                            Gary A. Bornstein (pro hac vice)
                                                         Yonatan Even (pro hac vice)
            5                                            Lauren A. Moskowitz (pro hac vice)
                                                         M. Brent Byars (pro hac vice)
            6                                            825 Eighth Avenue
                                                         New York, New York 10019
            7                                            Telephone: (212) 474-1000
                                                         Facsimile: (212) 474-3700
            8                                            cvarney@cravath.com
                                                         kforrest@cravath.com
            9                                            gbornstein@cravath.com
                                                         yeven@cravath.com
          10                                             lmoskowitz@cravath.com
                                                         mbyars@cravath.com
          11

          12                                             Respectfully submitted,
          13
                                                         Attorneys for Plaintiff Epic Games, Inc.
          14
                 PURSUANT TO STIPULATION, IT IS SO ORDERED.
          15

          16     DATED:   November 2, 2020         _______________________________________
                                                        YVONNE GONZALEZ ROGERS
          17
                                                      UNITED STATES DISTRICT JUDGE
          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28
                                                         14
Gibson, Dunn &
Crutcher LLP        JOINT STIPULATION AND [PROPOSED] ORDER RE: ELECTRONICALLY STORED INFORMATION
                               CASE NOS. 4:11-CV-06714-YGR, 4:19-CV-03074-YGR; 4:20-cv-05640-YGR
                    Case 4:20-cv-05640-YGR Document 143 Filed 11/02/20 Page 15 of 17


            1                                           EXHIBIT A
            2                                TABLE OF METADATA FIELDS
            3    Field Name         Specifications   Field Type     Description        Description (E-
                                    Field Name                      (Email)            Files/Attachments)
            4    BegBates           Unique ID        Paragraph      The Document       The Document ID
                                    (Bates                          ID number          number associated with
            5                       number)                         associated with    the first page of a
                                                                    the first page     document
            6                                                       of an email.
            7    EndBates           Unique ID        Paragraph      The Document       The Document ID
                                    (Bates                          ID number          number associated with
            8                       number)                         associated with    the last page of a
                                                                    the last page of   document.
            9                                                       an email.
          10     BegAttach          Unique ID        Paragraph      The Document       The Document ID
                                    (Bates                          ID number          number associated with
          11                        number)                         associated with    the first page of a
                                    Parent-Child                    the first page     parent document.
          12                        Relationships                   of a parent
                                                                    email.
          13
                 EndAttach          Unique ID        Paragraph      The Document       The Document ID
          14                        (Bates                          ID number          number associated with
                                    number)                         associated with    the last page of the last
          15                        Parent-Child                    the last page of   attachment to a parent
                                    Relationship                    the last           document.
          16                                                        attachment to a
                                                                    parent email.
          17
                 Pages              Pages            Number         The number of      The number of pages
          18                                                        pages for an       for a document.
                                                                    email.
          19
                 Parent Date        Parent Date      Date           The date of the    The date of the parent
          20                                         (MM/DD/YYY     parent             document
                                                     Y format)      document.
          21     Parent Time        Parent Time      Time (using    The time of the    The time of the parent
                                                     Coordinated    parent             document
          22                                         Universal      document
                                                     Time)
          23     DateSent                            Date           The date the
                                                     (MM/DD/YYY     email was sent.
          24                                         Y format)
                 TimeSent                            Time (using    The time the
          25                                         Coordinated    email was sent.
                                                     Universal
          26                                         Time)
                 Author             Author                                             The name of the author
          27                                                                           as identified by the
          28
                                                              15
Gibson, Dunn &
Crutcher LLP         JOINT STIPULATION AND [PROPOSED] ORDER RE: ELECTRONICALLY STORED INFORMATION
                                CASE NOS. 4:11-CV-06714-YGR, 4:19-CV-03074-YGR; 4:20-cv-05640-YGR
                      Case 4:20-cv-05640-YGR Document 143 Filed 11/02/20 Page 16 of 17


            1    Field Name          Specifications   Field Type    Description        Description (E-
                                     Field Name                     (Email)            Files/Attachments)
            2                                                                          metadata of the
                                                                                       document.
            3
                 From                From             Paragraph     The display
            4                                                       name of the
                                                                    author or
            5                                                       sender of an
                                                                    email.
            6    To                  Recipient        Paragraph     The display        The display name of
                                                                    name of the        the recipient(s) of a
            7                                                       recipient(s) of    document (e.g., fax
                                                                    an email.          recipients).
            8    CC                  CC               Paragraph     The display
                                                                    name of the
            9                                                       copyee(s) of a
                                                                    email.
          10
                 BCC                 BCC              Paragraph     The display
          11                                                        name of the
                                                                    blind
          12                                                        copyee(s) of
                                                                    an email.
          13     Subject             Subject (e-      Paragraph     The subject        The subject of a
                                     mail)                          line of an         document from entered
          14                                                        email.             metadata.
          15     Custodian           Custodian                      Custodians(s)      Custodian(s)
                                                                    designated in      designated in this
          16                                                        this litigation,   litigation, including the
                                                                    including the      Custodian for all copies
          17                                                        Custodian for      of the Document that
                                                                    all copies of      were removed as a
          18                                                        the Document       result of de-
                                                                    that were          duplication.
          19                                                        removed as a
                                                                    result of de-
          20                                                        duplication.
                 Date Created                         Date                             Date document was
          21                                          (MM/DD/YYY                       created.
                                                      Y format)
          22     Time Created                         Time (using                      Time document was
                                                      Coordinated                      created.
          23                                          Universal
                                                      Time)
          24     LastModifiedDate                     Date                             The last modified date
                                                      (MM/DD/YYY                       from a loose file.
          25                                          Y format)
          26     LastModifiedTime                     Time (using                      The time the electronic
                                                      Coordinated                      document was last
          27                                          Universal                        modified (extracted
                                                      Time)                            from metadata).
          28
                                                              16
Gibson, Dunn &
Crutcher LLP          JOINT STIPULATION AND [PROPOSED] ORDER RE: ELECTRONICALLY STORED INFORMATION
                                 CASE NOS. 4:11-CV-06714-YGR, 4:19-CV-03074-YGR; 4:20-cv-05640-YGR
                    Case 4:20-cv-05640-YGR Document 143 Filed 11/02/20 Page 17 of 17


            1    Field Name            Specifications   Field Type    Description        Description (E-
                                       Field Name                     (Email)            Files/Attachments)
            2    FileName                                                                Original file name at
                                                                                         the point of collection
            3    FileExtension                                                           Original file extension
                                                                                         at the point of
            4                                                                            collection
                 MD5Hash or SHA1                        MD5 Hash or   Unique MD5         Unique MD5 or SHA-1
            5    Hash                                   SHA-1 Hash    or SHA-1 hash      hash for document.
                                                                      for email.
            6    Text                                                 Extracted/OC       Text
                                                                      R text or a link
            7                                                         to a file with
                                                                      the text.
            8    NativeLink                             Paragraph     Native file link
                                                                      (native files
            9                                                         only)
                 Title                                                                File property Title
          10     Subject                                                              File property Subject
                 ProdVol                                              Name of         Name of media that
          11                                                          media that data data was produced on.
                                                                      was produced
          12                                                          on.
                 FileType                                                             Type of file (e.g.,
          13                                                                          Word, Excel)
                 Time Zone                                            Time zone of    Time zone of data used
          14                                                          data used       during processing of
                                                                      during          data.
          15                                                          processing of
                                                                      data.
          16
                 Confidentiality                                      Confidentiality Confidentiality level if
          17                                                          level if        assigned pursuant to
                                                                      assigned        any applicable
          18                                                          pursuant to     Protective Order or
                                                                      any applicable stipulation.
          19                                                          Protective
                                                                      Order or
          20                                                          stipulation.
                 Redacted                                             “Yes” for       “Yes” for redacted
          21                                                          redacted        Documents; “No” for
                                                                      Documents;      un-redacted
          22                                                          “No” for un-    Documents.
                                                                      redacted
          23                                                          Documents.

          24

          25

          26

          27

          28
                                                                17
Gibson, Dunn &
Crutcher LLP            JOINT STIPULATION AND [PROPOSED] ORDER RE: ELECTRONICALLY STORED INFORMATION
                                   CASE NOS. 4:11-CV-06714-YGR, 4:19-CV-03074-YGR; 4:20-cv-05640-YGR
